DIREXION FUNDS SERVICE CLASS DISTRIBUTION PLAN SCHEDULE A The maximum annualized fee rate pursuant to Paragraph 1 of the DireXion Funds Service Class Distribution Plan shall be as follows: Evolution Managed Bond Fund Evolution All-Cap Equity Fund Spectrum High Yield Plus Fund Spectrum Global Perspective Fund Spectrum Equity Opportunity Fund HCM Freedom Fund NASDAQ-100® Bull 1.25X Fund Dow 30SM Bull 1.25X Fund S&P 500® Bear 1X Fund Total Market Bull 2.5X Fund Total Market Bear 2.5X Fund S&P 500® Bull 2.5X Fund S&P 500® Bear 2.5X Fund NASDAQ-100® Bull 2.5X Fund NASDAQ-100® Bear 2.5X Fund Mid Cap Bull 2.5X Fund Mid Cap Bear 2.5X Fund Small Cap Bull 2.5X Fund Small Cap Bear 2.5X Fund Equity Income Bull 2.5X Fund Equity Income Bear 2.5X Fund Dollar Bull 2.5X Fund Dollar Bear 2.5X Fund Japan Bull 2X Fund Japan Bear 2X Fund Emerging Markets Bull 2X Fund Emerging Markets Bear 2X Fund Developed Markets Bull 2X Fund Developed Markets Bear 2X Fund Latin America Bull 2X Fund Latin America Bear 2X Fund Real Estate Bull 2X Fund Real Estate Bear 2X Fund Commodity Bull 2X Fund Commodity Bear 2X Fund Biotech Bull 2X Fund Biotech Bear 2X Fund Oil & Gas Bull 2X Fund Oil & Gas Bear 2X Fund Precious Metals Bull 2X Fund Precious Metals Bear 2X Fund Healthcare Bull 2X Fund Healthcare Bear 2X Fund Financial Bull 2X Fund Financial Bear 2X Fund 10 Year Note Bull 2.5X Fund 10 Year Note Bear 2.5X Fund Dynamic HY Bond Fund HY Bear Fund BRIC Bull 2X Fund BRIC Bear 2X Fund Brazil Bull 2X Fund Brazil Bear 2X Fund China Bull 2X Fund China Bear 2X Fund India Bull 2X Fund India Bear 2X Fund Russia Bull 2X Fund Russia Bear 2X Fund EM Debt Bull Fund EM Debt Bear Fund Up to 1.00% of the average daily net assets Dated:September 1, 2005 as amended October 22, 2007 2
